FILED
                              NOT FOR PUBLICATION                            JAN 20 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BALVIR KAUR SANDHU; et al.,                       No. 08-70172

               Petitioners,                       Agency Nos.     A098-157-463
                                                                  A098-157-464
  v.                                                              A098-157-465

ERIC H. HOLDER, Jr., Attorney General,
                                                  MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Balvir Kaur Sandhu and her family, natives and citizens of India, petition for

review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s (“IJ”) decision denying their applications for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence, Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th Cir. 2003), and

we deny the petition for review.

      Substantial evidence supports the IJ’s finding that, even if Sandhu was

persecuted on account of a protected ground, the government rebutted the

presumption of a well-founded fear of future persecution by establishing changed

circumstances in India. See 8 C.F.R. § 1208.13(b)(1); see also Gonzalez-

Hernandez, 336 F.3d at 999-1001. The IJ rationally construed evidence in the

record and provided a sufficiently individualized analysis of Sandhu’s situation.

See id. at 1000. Accordingly, petitioners’ asylum claim fails.

      Because petitioners failed to establish eligibility for asylum, they necessarily

failed to meet the more stringent standard for withholding of removal. See id. at

1001 n.5.

      Finally, substantial evidence also supports the IJ’s denial of CAT relief

because petitioners failed to establish it is more likely than not they will be tortured

if returned to India. See 8 C.F.R. § 1208.16(c)(2); Singh v. Gonzales, 439 F.3d

1100, 1113 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                           2                                     08-70172